 In the Matter Of MONROE CALCULATING MACHINE COMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL No. 431, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. R-249.-Decided February 15,1941Jurisdiction:office machine manufacturing industry.Investigation and Certification of Representatives:existence of question: com-pany bargained with one faction of the union and refused to bargain withthe other; contract entered into with one union with notice of the otherunion's claim to representation, no bar to; consent election held a year ago,no bar.to ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including timekeepers and truck drivers, but excluding superintend-ents, assistant superintendents, foremen, assistant foremen, supervisory em-ployees generally, and office and clerical workers ; stipulation as to.Mr. Mark Lauter,for the Board.Mr. Samuel L. Rothbard,of Newark, N. J., for Local No. 431.Davis, Wagner, Heater d Hallett, by Mr. Erwin Bruce HallettandMr. Guy C. Heater,of New York' City, for the Company.Mr. Richard J. Fitzmaurice,of Orange, N. J., for the E. I. R. P.,Inc.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 12, 1940, United Electrical, Radio & Machine Work-ers of America, Local No. 431, affiliated with the Congress of Indus-trialOrganizations, herein called Local No. 431, filed with theRegionalDirector for the Second Region (New York - City)a petition alleging that a question affecting' commerce had arisenconcerning the representation of employees, ofMonroe Calcu-latingMachine Company, herein called the Company, Orange, NewJersey, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor Relations29 N L. R. B., No. 113.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat.449, herein called the Act.On December 11, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the'Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series' 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide 'for an appropriate hearing upondue notice.On December 23, 1940,the Regional Director issued anotice ofhearing, whichwas served upon Local No. 431,the Com-pany, and Employees IndependentRepresentation Plan',Inc., hereincalled the E. I. R. P.,Inc., a labor organization claiming to representemployees of the Company.Pursuant to the notice, a hearing was held in New York City fromJanuary 6 to 9, 1941, before Henry Kent, the Trial Examiner dulydesignated by the Board.Local No. 431, the Company, and theE. I. R. P.,Inc., were represented by counsel and participated in thehearing.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing,the TrialExaminer reserved ruling on separate motions to dismiss the petitionmade by the Company and by the E. I. R. P.; Inc. For reasons here-inafter discussed,thesemotions are hereby'denied.The Trial Ex-aminer made various rulings on other motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Pursuant to notice,a hearing for the purpose of oral-argumentwas held before the Board in Washington,D. C., on January 23, 1941.Local No. 431,the Company,and the E. I. R. P.,Inc.,were repre-sented by counsel and participated therein.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMonroe Calculating Machine Company, a Delaware corporation,maintains its principal executive offices in Orange,New Jersey, whereit also-operates a plant for the manufacture and production of officemachines,including calculating,adding, and bookkeeping machines.The materialsusedby the Company in such manufacturing opera-tions include motors, steel,brass,spring wire,and molding plastics.The materials shipped to the plant from points outside the State ofNew Jersey during the calendar,year 1940 exceeded $100,000 in value,and constituted about 75 per cent of the total volume of materialspurchased by the Company during that year.The finished products MONROE CALCULATING MACHINE COMPANY655-manufactured at the plant and sold and shipped by the Company topoints outside the State of New Jersey during the calendar year 1940exceeded $100,000 in value, and constituted about 97 per cent of theCompany's total sales for that year.The Company stipulated that it was engaged in commerce, withinthe meaning of the Act, and further stipulated that it would notcontest the jurisdiction of the Board in this proceeding.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 431, affiliated with the Congress of Industrial Organizations, andEmployees Independent Representation Plan, Inc., are labor organi-zations admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn the spring of 1939, a group of employees at the Company'splant organized an unaffiliated and unincorporated labor organiza-tion known as Employees Independent Representation Plan, hereincalled the Independent.On May 11, 1939, H. Edward Neese, asattorney for the Independent, requested the Company to bargaincollectivelywith the Independent as the representative of all, theemployees; but the Company refused to do so, on the ground thatanother labor organization, known as Employees RepresentationPlan, herein called the Plan, also claimed to represent employees.The Independent thereupon filed a charge, alleging that the Com-pany had dominated and supported the Plan, withinthe meaningof Section 8 (2) of the Act.After a preliminary investigation ofthe charge, conducted by the Board's Regional Office, the Company,on July 13, 1939, posted a notice to its employees, stating in partthat it withdrew all recognition from the Plan and in the futurewould not recognize the Plan or "any successor to such organization",and that none of the Company's representatives would "in any man-ner interfere with, restrain, or coerce its employees in the exercising of,the rights guaranteed" in the Act.Thereafter the Independent againrequested the Company to bargain with it; but the Company again re-fused to do so, on the'ground that another labor organization knownas Progressive Employees Welfare Association, Inc., herein called theAssociation, had come into existence and claimed to represent em-ployees.On October 18, 1939, the Independent, the Association, andthe Company entered into an agreement for a consent election, withthe Independent, the Association, and "neither" to be on the ballot.11The Company further agreed to bargain collectively with the union receiving a majorityof the votes. -656DECISIONSOF NATIONALLABOR RELATIONS BOARDOn,October 26, 1939, the election was conducted by the Regional Di-rector, and resulted in 353 votes for the Independent, 339 for theAssociation, and 15 for neither.On October 30, 1939, the Inde-pendent requested the Regional Director to conducta run-off election.On December 5, 1939, the Association requested the Regional Direc-tor to include it on the rim-off ballot; and the Company made asimilar request on the following day.The Regional Director sub-mitted the requests of the Association and the Company to the Board,which denied them on January 9, 1940.Accordingly, on February19, 1940, the Regional Director conducted a run-off election for oragainst the Independent; and the election resulted in 433 votes forand 228 against the Independent.Pursuant to the Independent's request, the Company met two orthree times in April 1940 with the Wage and Adjustment Committeeof the Independent, for the purpose of negotiating a contract.TheCommittee was dissatisfied with the Company's attitude at these con-ferences, and accordingly called a membership meeting for April 18,1940.At this meeting the membership voted to make a final attemptto reach a satisfactory solution of its difficulties with the Company and,if the attempt were unsuccessful, to hold another,membership meetingto decide the question of what national union to affiliate with inorder to strengthen the organization's bargaining power.A furtherconference with the Company was then held, but the Committee stillfelt that the Company's attitude was not satisfactory.Accordingly,a second membership meeting was held on May 2, 1940, and themembership, after being addressed by a C. I. O. organizer and anA. F. of L. organizer, voted to affiliate with United Electrical, Radio& Machine Workers of America, herein called the United, a labororganization affiliated with the Congress of Industrial Organ iZatiouS.2On May 16, at a third membership meeting, a charter was installedas Local No. 431 of the United.On May 17, Neese, who was knownto the Company as the attorney for the Independent, wrote to theCompany advising it that the Independent had affiliated with theUnited and would thenceforth be known as Local No. 431 of theUnited; and he requested a meeting for the. resumption of contractnegotiations.On May 18, 1940, Wright, who was secretary of the Independentat least until the meeting of May 2, prepared a notice headed "Em-2All but one member of the Independent'sWage and Adjustment Committee had agreed,prior to the meeting,not to address the meeting nor to take any stand on the question ofaffiliationwhen Thomas Wright, the Independent's secretary and the lone dissenter onthe Committee,tried to take the floor to make a speech on this subject prior to the vote,the Chairman accordingly refused to recognize him.Wright thereupon left the platformand ceased to act as secretary of the meeting.Shortly thereafter,Wright had somepetitions prepared protesting the Independent's decision to affiliate with the United, andhe also wrote a letter to the Regional Office to the same effect.Many employees signed theprotest petitions during the following weeks MONROE CALCULATING MACHINE COMPANY657ployees Independent Representation Plan" and addressed to "FellowMembers," purportedly calling an Independent meeting for May 22to, "prevent this high-handed and illegal action,"namely, the Inde-pendent's affiliation with the United.The meeting was held on May22, but was not restricted to those who had been members in goodstanding of the Independent prior to May 16,-when the United charterwas installed;and new persons were elected as officers(withWrightcontinuing as secretary),and were instructed to proceed with contractnegotiations with the Company.3On May 23, the Company wrote toNeese, acknowledging receipt of his letter of May 17 and advisinghim that the Company's counsel would reply to the request in' a fewdays.On May 27, the Company metwith Wright andhis new asso-ciates and,after addressing a few questions to the group,agreed torecognize them as representatives of the employees and to negotiate acontract with them.On the same day, May 27,the Company's attor-ney advised Neese that the Company would not recognize or meetwith Local No. 431.On June'1, the Company entered into a 1-yearexclusive contract with theWright group,acting purportedly onbehalf of the Independent.'Shortly thereafter,Local No. 431 fileda charge alleging that the Company had refused to bargain collectivelywith it and had interfered with, restrained,and coerced employees,within the meaning of Section 8 (1) and(5) of the Act."On June 7,Wright and14 other employees organized it corporation known as"Employees Independent Representation Plan, Inc."6Althoughthere was no evidence of the continued existence of the Independentafter this time, nor of the contemplated assignment of the contract,Local No. 431 did not argue that the contract ceased to exist for thesereasons; and we assume, for the purpose of this case,that the contractcontinued in existence between the Company and the E. I. R. P., Inc.The E. I; R. P., Inc. and the Company argue that, in the foregoingcircumstances,the petition of Local No. 431 should be dismissed.First, they argue in effect that the mere existence of the contract ofJune 1, 1940, is a bar to the present proceeding.However, the con-tract was entered into after the Company had received the letter ofLocal No. 431 setting forth its claim to represent the employees.Clearly the Company, ifitwasnot willing'to accept the claim ofLocal No. 431, could not, by subsequently entering into a contract with3 At this meeting a committee was also authorized to "arrange for the incorporation ofthe organization."4The contract provided in part thatthe labor organization "shall have the right toincorporate . ...under the name `EmployeesIndependent RepresentationPlan, Incthat the contractshould then be "assignedto and assumed by said corporation," and thatthe Company should continue to be bound thereby,Local No. 431 subsequently withdrew the charge and filed the petitionin this case.This incorporatedorganization is theonly party to the present proceedingin additionto Local No 431 and the Company 658DECISIONSOF NATIONALLABOR RELATIONS BOARDanother labor organization, preclude the Board from resolving thequestion concerning' representation created by the Company's rejec-tion of this claim.?They assert further that the election of February16, 1940, established as majority representative an unaffiliated labororganization ; that the Company, even, after receipt of notice that theorganization had in effect split into two rival groups, was still boundto recognize the group opposing affiliation and operating under theold name; and that the June 1 contract was a valid result of thisobligation.We find no 'merit in this contention.The fact that anunaffiliated union won the election may not be construed as a require-ment that such- organization must thereafter refrain from affiliatingwith a national union or from changing its name. Finally, it isurged that the Wright group is so clearly the successor of the Inde-pendent that the claim of Local No. 431 did not create a question con-cerning representation.The Wright group and Local No. 431 bothadmitted that their actions did not comply with requirements of theConstitution and By-laws of the Independent.Accordingly, we donot agree with this argument.Moreover, the election was held a yearago; and we are of the opinion that the employees should now beaccorded another opportunity to select representatives.There was introduced in evidence a report of the Regional Direc-tor showing that Local No. 431 and the E. I. R. P., Inc. eachrepresented a substantial number of employees in the appropriateunit .8We find that a question has arisen concerning the representationof the Company's employees.IV.THE EFFECT OF. THE QUESTION CONCERNING REPRESENTATIONUPON CODIIIERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a- close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-coerce and the free flow of commerce.7 SeeMatter of Colonie Fibi a Company, IncandColioes K ntit Goods Workers UnionNo 21514, A F of L, 9 N.L. R B. 658.8The report stated that Lo, al No 431 had submitted 308 cards applying for membershipinUnited Electrical, Radio & Machine Workers of America, 190 of which were dated inMay 1940, and 101 in subsequent months. The report further stated that the E I R. P.,Inc. had submitted 370 cards applying for membership in "Employees- Independent Repre-sentation Plan," 345 of which were dated in Ma} 1940 (after the schism had occurred butbefore the incorporation) and 23 more in subsequent monthsThe Regional Directorfurther reported that all the signatuies on the foregoing cards were apparentlygenuineoriginal signatures, and checked with the Company's pay roll of June 1, 1940, whichcontained 706 names.' MONROE CALCULATING MACHINE COMPANY659V. THE APPROPRIATE UNITThe parties stipulated, and we find, that the production andmaintenance employees, including timekeepers and truck drivers,,but excluding superintendents, assistant superintendents, foremen,assistant foremen, supervisory employees generally, and office andclericalworkers, constitute a unit appropriate for the purposes ofcollective bargaining.We find further that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the Company's employees can best be resolved by meansof a secret ballot election.We shall, direct that an election be con-ducted among the employees in the aforesaid appropriate unit whoWere employed by the Company during the pay-roll period immedi-ately preceding the date of this Decision and Direction of Election,"including employees who did not work during such payroll periodbecause they were ill or on vacation or temporarily laid off, butexcluding those who have since quit or been discharged for cause.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Monroe Calculating Machine Company,Orange, New Jersey, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.2.The production and maintenance employees of the Company,including timekeepers and truck drivers, but excluding superintend-ents, assistant superintendents, foremen, assistant foremen, super-visory employees generally, and office and clerical workers, constitute,a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.The E.IR. P., Inc.and the Company agreed that all the employees at the time theelection is held or directed should be allowed to vote.Local No. 431 stated that it pre-ferred that eligibility to vote should be determined by the pay roll nearest to the date ofthe petition,but offered no evidence in support of this preference,and it further statedthat it had no objection to the Board's usual practice of designating the pay roll nearestto the date of its Direction of Election.413602-42-vol 29--43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Monroe, Calculating Machine Company, Orange, New Jersey,an election by secret ballot shall be conducted as early as possible,but not later-than thirty (30),days from the date of this DirectionofElection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all the production andmaintenance employees of Monroe Calculating Machine Company,Orange, New Jersey, who were employed during the pay-roll periodimmediately preceding the date-of this Direction of Election, includ-ing timekeepers, truck drivers, and employees who did not workduring such pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding" superintendents, assistant super-intendents, foremen, assistant foremen, supervisory employees gen-erally, office and clerical workers, and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented for the purposes of collective bargaining by UnitedElectrical,Radio & Machine Workers of America, Local No. 431,affiliated with the Congress of Industrial Organizations, .or by Em-ployees Independent Representation Plan, Inc., or by neither.